52 N.Y.2d 723 (1980)
Eli Berman, Appellant,
v.
Sheva Berman, Respondent.
Court of Appeals of the State of New York.
Argued November 12, 1980.
Decided December 16, 1980.
J. Anthony Burton for appellant.
Howard F. Husum and Roy M. Cohn for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for the reasons stated in the opinion by Mr. Justice ARNOLD L. FEIN at the Appellate Division (72 AD2d 425). Question certified answered in the affirmative.